DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to Response to communication filed on 08/26/2021. Claims 1-11 and 13-20 are pending. 
	Claim 15-20 have been withdrawn with traverse. 
	Claims 1-11 and 13-14 have been examined.
	Claim 12 is cancelled.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 08/26/2021:
The applicant argument regarding independent claim 15 and 19 is not considered as the examiner state on non-final rejection issued on 06/09/2021 that the examiner maintain the restriction requirement sent on 04/15/2021 for the reasons set in the Restriction /Election communication. Accordingly, the claims status should be change by the applicant for claims 15-20 to show (withdrawn) status. Regarding “serious burden” MPEP § 803 states, in part, under “Guidelines”:  A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP 
As Group II (15-20) including independent claims 15 and 19; wherein the independent claims reciting a device providing a personal point of sale (pPOS) comprising a reader to read a payment and/or identity instrument in order to filter transaction data by identify payment data and or customer identification data elements in a transaction and create a merchant mirror transaction by using data encoding function to provide encoded data includes the customer identification data element. 
	For Group I (1-14) including independent claim 1 teaching a method for providing transaction mirroring of a merchant transaction using a point of sale (pPOS) device, which does not require having a reader to read a payment and/or identity instrument to provide the filtering the transaction data and encode the customer identification to create the merchant mirror transaction. 
	In addition, the claimed invention of Group II reciting within claims 15 and 19 that the claimed invention has a utility of storing and processing payment and identification application using a secure element, this utility is not taught and or shown either by itself or in another materially different in Group I.
	Further, Group II claimed invention reciting a separate utility of providing separate respective communication paths for communications external to the device for providing a pPOS, which is not required and not shown in Group I invention.
	Claimed invention of Group I has a separate utility for formatting and transmitting encrypted transaction data including payment data used to pay for the merchant share the encoded data of the merchant mirror transaction, [emphasis add] which include customer identification data elements to a merchant acquirer, wherein these utilities do not overlapping and mutually exclusive limitations with Group I limitations. 
	As explained above, at least one subcombination as claimed has shown to be separately usable or utility (such as, read payment and/or identity instrument to identify/filter the transaction data and create merchant mirror transaction by encoding data), AND the subcombination as claimed do not overlap AND the sub combination as claimed are not obvious variants of one other utilizing different parts providing different utilities. 
As applicant has offered no “showing or evidence” in rebuttal to that conclusion, simply an opinion stating a contrary position, applicant's arguments have been dismissed as merely spurious, amounting to simply a general allegation that a serious burden would not be imposed, without specifically pointing out how the language of the claims fails to comport with the explanation of separate status in the art, and different field of search, provided by the examiner.
 The restriction requirement is still deemed proper and is therefore made FINAL

Regarding 35 USC § 103 rejection: 
	Applicant's arguments have been fully considered but they are not persuasive.  The remarks cited, page 9,  “Applicant respectfully submits that each of the claim rejections is 

    PNG
    media_image1.png
    232
    504
    media_image1.png
    Greyscale

 Wherein an order data such as an item information and a request to supply at least one item or one service proposed for sale, see [0040], as the merchant server send s an authorization request to the mirror authorization server corresponding to the order amount, as cited in in [0091] and the information as cited above include the order amount without any mention to the instrument used to pay the cited order amount. 

 	GUEDJ teaches a system and method for online payments over the Internet, able to handle several transactions coming from various participants and contributing to a single payment on a merchant's bank account. In many cases, the modifications designed to make a merchant server capable of managing transactions from several participants contributing to a single payment by utilizing mirror authorization server to replace the actual bank authorization server for the purpose of performing certain operations, see abstract, and providing a sort of security to transmit these information by providing unique identifier which is associated to each customer computer and a password to provide security via an encrypted connection utilizing an SSL ("Secure Socket Layer"), see [0047].
		Watson teaches Systems, methods, and computer program products are provided for securing and managing applications on a secure element, by transmitting a selection command including an AID (application identifier) of the payment application to be used in the transaction (i.e., payment application 704), see Fig. 7, [0114-0115] in order to provide payment and commerce applications are used in a mobile commerce environment 
		Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ’s payment secure system include filtering transaction data, wherein filtering includes identifying payment data elements and/or customer identification data elements in a transaction, as taught by Watson, where this would be performed in order to insure proper use of reader device without performing unwanted or fraudulent transaction, loss of funds, compromised financial and customer data, identity theft, risk to the mobile device and applications.  See Watson [0010].  
	Accordingly, the examiner maintain the § 103 rejection as explained below.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claims 1 and 13-14 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2014/0114853 to GUEDJ (“GUEDJ”) in view of US. Pat. Pub. No. 2014/0058937 to Watson (“Watson”).

Regarding claim 1. GUEDJ teaches a method for providing transaction mirroring of a merchant transaction using a personal point of sale (pPOS) device which includes a microcontroller or computer, the method comprising: 
the pPOS device creating a merchant mirror transaction from the payment and/or customer identification data elements (GUEDJ, [0026]; “means of creating and initializing, from each customer computer, at least one virtual data file comprising in particular digital data, this data file being called "virtual prepaid account"; this creation and initialization is carried out by the customer computer in a database hosted on said mirror authorization server, the virtual prepaid account being associated to at least one unique identification data item”), wherein said 
	creating includes using data encoding functions (GUEDJ, [0047]; “An encrypted connection utilizing an SSL ("Secure Socket Layer") type of protocol known by the person in the field”) to encode, as part of the merchant mirror transaction, at least some of the customer identification data elements (GUEDJ, [0088-0094]; “the mirror authorization server (4) is substituted for the bank authorization server (3) for the purpose, ; 
the pPOS device validating the merchant mirror transaction, wherein validating includes authenticating data elements in the merchant mirror transaction (GUEDJ, [0090-0091]; “the customer computer (1) is now connected to its customer account on the mirror authorization server (4) … authentication by identifier and password … this connection means is made up of a secure SSL-type connection and authentication by identifier and password”); 
the pPOS device formatting and transmitting encrypted transaction data, including payment data used to pay for the merchant transaction, to a merchant acquirer   (GUEDJ, [0090-0091]; “the customer computer (1) is now connected to its customer account on the mirror authorization server (4) … authentication by identifier and password … this connection means is made up of a secure SSL-type connection and authentication by identifier and password”); and 
the pPOS device transmitting the merchant mirror transaction to a merchant  (GUEDJ, [0047]; “a unique identifier is associated to each customer computer and a password provides security of access to the data. An encrypted connection utilizing an SSL ("Secure Socket Layer")”) in a separate communication (as shown in fig. 5 below) from said transmitting the encrypted transaction data (GUEDJ, [0005]; “a payment request , 

    PNG
    media_image2.png
    336
    446
    media_image2.png
    Greyscale

wherein the merchant mirror transaction is a set of data that includes shopping cart identification data (GUEDJ, [0040]; “An order … an item of information”. [0040]; “An order is defined as being a record of an item of information in the merchant server database, which indicates that a customer computer has transmitted a message formatted according to a predefined protocol via the network (Internet in this case), which message corresponds to a request to supply at least one item or one service proposed for sale”) or other data which is to identify the merchant transaction and that does not include information to identify the payment data used to pay for the merchant transaction (GUEDJ, [0091]; “the merchant server (2) sends an authorization request to the mirror authorization server (4) corresponding to the order amount”. [0094]; “From a technical point of view, the mirror authorization server (4) comprises communications means able to receive and process requests (the authorization requests) and to send back responses (the payment receipt or tokens, for example)”).

    PNG
    media_image1.png
    232
    504
    media_image1.png
    Greyscale



GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “filtering transaction data, wherein filtering includes identifying payment data elements and/or customer identification data elements in a transaction”. However, Watson teaches:

filtering transaction data, wherein filtering includes identifying payment data elements (Watson, [0118]; “[0117] At step 776 ("Transaction Event"), the payment application 704 transmits a transaction event to the CLF 702. A transaction event provides information to a mobile wallet indicating that a transaction, such as a contactless payment”) and/or customer identification data elements (Watson, [0008]; “During a contactless transaction, the customer positions the mobile device equipped with one or more payment applications into close proximity to the reader module, which transmits a request to the mobile device to activate a payment application to conduct the contactless transaction …  in a transaction (Watson, [0039]; “the CLF 101c is used to exchange data between the secure element 102 and the contactless reader 107, for example, to execute contactless transactions”. [0116]; “Payment commands may be … ISO 144443 standards, in order to complete a payment transaction. These commands include, for example, Get Processing Options, External Authenticate, Read Record, Compute Cryptogram, and the like”; For the and/or limitation, the examiner has applied art to both the payment data and identification data, although only one is required); 

	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ’s payment secure system include filtering transaction data, wherein filtering includes identifying payment data elements and/or customer identification data elements in a transaction, as taught by Watson, where this would be performed in order to insure proper use of reader device without performing unwanted or fraudulent transaction, loss of funds, compromised financial and customer data, identity theft, risk to the mobile device and applications.  See Watson [0010].  

Regarding claim 13. The combination of GUEDJ in view of Watson disclose the method of claim 1, further including
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails synchronize merchant mirror transaction data elements and the merchant mirror transaction to the original transaction”. However, Watson teaches: synchronize merchant mirror transaction data elements and the merchant mirror transaction to the original transaction (Watson, Fig. 5; [0086]; “as a CREL Application, the WCAp 104 receives notifications regarding changes and/or updates in the CRS related to applications that are also tracked by the CRS Mirror 500 (i.e., AID-1 to AID-6) … Upon receiving such notifications, the WCAp 104 updates the CRS Mirror 500 so that its information matches the information in the CRS”. Fig. 6, [0104]; “at step 666 ("Update CRS"), the CRS Applet 604 transmits an Update CRS command to Open 605, including data (e.g., AID, status) to update the CRS to reflect that the payment application corresponding to the AID has been activated).  
 	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include synchronize merchant mirror transaction data elements and the merchant mirror transaction to the original transaction, as taught by Watson, where this would be performed in order to maintain a registry containing information about payment applications, such as application status, errors, and/or whether an application has been selected.  See Watson [0036].  

Regarding claim 14. The claims 14 has been analyzed and is rejected for the same rationale used to reject claims 1. Claim 14 limitations do not teach or define any new limitations beyond claims 1; therefore, claim 14 is rejected under the same rationale.

	Claims 2-7 are rejected under 35 U.S.C 103 as being unpatentable over GUEDJ in view of Watson further in view of US Pat. No. 9,294,268 to Von Mueller et al. (“Von”) furthermore in view of US Pat. Pub. No. 2017/0109399 to Stearn et al. (“Stearn”).
	Regarding claim 2. The combination of GUEDJ in view of Watson disclose the method of claim 1, wherein the data encoding functions includes one or more of the following:
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “mapping, masking, and randomizing the payment and/or customer identification data elements”. However, Von teaches:
mapping (Von, col. 79-80, lines 66-5; “ a name, address and credit card number are enciphered. The goal is to have a format-preserving encryption that maps input plaintext Name,Addr, CC to output ciphertext Name*,Addr*, CC*. Name and Name* must consist of two strings of letters, each being an upper case letter followed by lower case letters”), masking (Von, col. 20, lines 21-29; “encryption module 132 may select portions of the account information for encrypting, while masking other data such as, for example, the BIN and expiration date”), and randomizing the payment and/or customer identification data elements (Von, col. 6, lines 53-56; “initiate the update of encryption information including, for example, encryption keys, encryption algorithms, random number generators”),
 provide a measure of security in data. See Von, col 3, line 53.    
	The combination further in view of Von substantially discloses the claimed invention; however, the combination further in view of Von fails to explicitly disclose the “translating”. However, Stearn teaches translating (Stearn, [0008]; “translating, by at least one processor input data (e.g., an index collection, data collection, document based data, etc.) in a first format into a canonical”).

	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction encoding art at the time of filing to modify Von to include translating, as taught by Stearn, where this would be performed in order to improve efficiency of data retrieval. Typical database indexes include copies of certain fields of data that are logically ordered to be searched efficiently.  See Stearn, [0003].    

	Regarding claim 4. The combination of GUEDJ in view of Watson further in view of Von further more in view of Stearn disclose the method of claim 2, wherein the data encoding functions further includes 
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails encryption, wherein local and external sensor data is used to seed a random salt value for a specific encryption key for specific data element encryptions, wherein a local sensor switch transmits the local sensor data, and an external data sensor switch transmits the external sensor data”. However, Watson teaches:
	encryption, wherein local and external sensor data is used to seed a random salt value for a specific encryption key for specific data element encryptions (Watson, Fig. 8, [0121]; “At step 854 ("Compute Ticket"), the WCAp 802 computes a Ticket by encrypting the Ticket ID and the Ticket Token, for example, using the Wallet Server Key stored in the WCAp 802 (described in further detail above with reference to Table 1) and the Triple Data Encryption Algorithm (TDEA) (i.e., Applying the Data Encryption Standard (DES) cipher algorithm three times to each data block) in cipher-block chaining mode”), 
	wherein a local sensor switch transmits the local sensor data  (Watson, [0053]; “The process of personalizing the WCAp 104 includes receiving information from, for example, the mobile wallet 103, and storing at least a portion of that information in and/or associated with the WCAp 104”), and 
	an external data sensor switch transmits the external sensor data (Watson, [0039]; “The CLF 101c is circuitry which handles the analogue part of NFC communications and the communication protocol layers of a contactless transmission link. Moreover, the CLF 101c is used to exchange data between the secure element 
		Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include encryption, wherein local and external sensor data is used to seed a random salt value for a specific encryption key for specific data element encryptions, wherein a local sensor switch transmits the local sensor data, and an external data sensor switch transmits the external sensor data, as taught by Watson, where this would be performed in order to maintain a registry containing information about payment applications, such as application status, errors, and/or whether an application has been selected. See Watson [0036].  

	Regarding claim 5.  The combination disclose the method of claim 2, wherein 
	The combination of GUEDJ in view of Watson further in view of Von substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “translating includes using different terms for a data element”. However, Stearn teaches: Translating includes using different terms for a data element (Stearn, [0008]; “translating, by at least one processor input data (e.g., an index collection, data collection, document based data, etc.) in a first format into a canonical”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction encoding art at the time of filing to modify Von to include translating includes using different terms for a data element, as taught by Stearn, where this would 
	Regarding claim 6. The combination disclose the method of claim 2, wherein 
	The combination of GUEDJ in view of Watson substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “mapping includes establishing a one-to-one relationship between a data element with a value and/or a function”. However, Von teaches:
	Mapping includes establishing a one-to-one relationship between a data element with a value and/or a function (Von, col. 7, lines 16-20; “a general cipher is used to capture encryption preserving arbitrary formats using a format-preserving Feistel such that the encryption can be format-preserving so that if the plaintext has some prescribed format, the encrypted ciphertext will have the same format. Consider a simple example of a cipher to map a name and address and credit card number in a predefined format”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include mapping includes establishing a one-to-one relationship between a data element with a value and/or a function, as taught by Von, where this would be performed in order to provide a measure of security in data. See Von, col 3, line 53.    

 the method of claim 2, wherein 
	The combination of GUEDJ in view of Watson substantially disclose the claimed invention; however, the combination fails to explicitly disclose the “masking includes substituting part of a data element”. However, Von teaches:
	masking includes substituting part of a data element (Von, col. 20, lines 19-24; “Encryption module 132 is further configured to parse this track data to select appropriate portions of this data for encryption. For example, encryption module 132 may select portions of the account information for encrypting, while masking other data such as, for example, the BIN and expiration date”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include masking includes substituting part of a data element, as taught by Von, where this would be performed in order to provide a measure of security in data. See Von, col 3, line 53.    

	Regarding claim 3. Claim 3 has been analyzed and are rejected for the same rationale used to reject claim 2, 4-7. Claim 3 limitations do not teach or define any new limitations beyond claims 2, 4-7; therefore, claim 3 is rejected under the same rationale.

	Claims 8-11 are rejected under 35 U.S.C 103 as being unpatentable over GUEDJ in view of Watson further in view of US Pat. Pub. No. 2015/0046216 to Adjaoute (“Adjaoute”).
Regarding claim 8. The combination of GUEDJ in view of Watson disclose the method of claim 1, wherein identifying the payment data elements includes: 
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “using data pattern matching technique to determine the payment data element”. However, Watson teaches: using data pattern matching technique to determine the payment data elements (Watson, Fig. 4; “received verify passcode command 401” [Wingdings font/0xE0] “received passcode = stored passcode? 404” [Wingdings font/0xE0] “YES” or “NO”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include using data pattern matching technique to determine the payment data element, as taught by Watson, where this would be performed in order to reduce risks of unwanted or fraudulent transactions. See Watson [0010].
	The combination of GUEDJ in view of Watson substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “using heuristic rules technique to determine the payment data elements, using artificial intelligence neural net technique to determine the payment data elements”. However, Adjaoute teaches:

	using heuristic rules technique to determine the payment data elements (Adjaoute, [0224]; “Business Rules, or Expert Systems are the most widely used commercial applications developed using artificial intelligence (AI). Many use expert systems … apply heuristic knowledge”), using artificial intelligence neural net technique to determine the payment data elements (Adjaoute, Fig. 1, [0042]; “Such solution 100 comprises an expert programmer development system 102 for building trainable general payment fraud models 104 that integrate several, but otherwise blank artificial intelligence classifiers, e.g., neural networks, case based reasoning, decision trees, genetic algorithms, fuzzy logic, and rules and constraints”).

	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify Watson to include using heuristic rules technique to determine the payment data elements, using artificial intelligence neural net technique to determine the payment data elements, as taught by Adjaoute, where this would be performed in order to tightly follow and monitor the behavior of all cardholders and act quickly in real-time when a fraudster is afoot. See Adjaoute [0010].    

	Regarding claim 9. The combination of GUEDJ in view of Watson further in view of Adjaoute disclose the method of claim 8, wherein the payment data elements include one or more of the following:
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “credit card number, credit card data, debit account number, debit  account data, close loop stored value number, coupon encoded data element, voucher encoded data element, rebate encoded data element, digital currency data elements”. However, Adjaoute teaches: credit card number, credit card data, debit account number, debit  account data, close loop stored value number, coupon encoded data element, voucher encoded data element, rebate encoded data element, digital currency data elements (Adjaoute, Fig. 7, [0100]; “a real-time cross-channel monitoring payment network server 700 … Each customer or accountholder of a financial institution can have several very different kinds of accounts and use them in very different transactional channels. For example, card-present, domestic, credit card, contactless, and high risk MCC channels … all the transaction data from all the channels is funneled into one pipe for analysis”).

	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify Watson to include credit card number, credit card data, debit account number, debit account data, close loop stored value number, coupon encoded data element, voucher encoded data element, rebate encoded data element, digital currency data elements, as taught by Adjaoute, where this would be performed in order to tightly follow and monitor the behavior of all cardholders and act quickly in real-time when a fraudster is afoot. See Adjaoute [0010].    

	Regarding claim 10. The combination of GUEDJ in view of Watson disclose the method of claim 1, where identifying the customer identification data elements includes:
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “using data pattern matching technique to determine the customer identification data element”. However, Watson teaches using data pattern matching technique to determine the customer identification data element (Watson, [0017]; receiving, from a mobile wallet, authentication data; determining if the authentication data is valid based on a comparison of the authentication data and mobile wallet data stored in at least one memory”. Also see [0081]),
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include using data pattern matching technique to determine the customer identification data element, as taught by Watson, where this would be performed in order to reduce risks of unwanted or fraudulent transactions. See Watson [0010].
	The combination of GUEDJ in view of Watson substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “using heuristic rules technique to determine the customer identification data elements, using artificial intelligence neural net technique to determine the customer identification data elements”. However, Adjaoute teaches:
	using heuristic rules technique to determine the customer identification data elements (Adjaoute, [0224]; “Business Rules, or Expert Systems are the most widely used commercial applications developed using artificial intelligence (AI). Many use expert systems … apply heuristic knowledge”), using artificial intelligence neural net technique to determine the customer identification data elements (Adjaoute, Fig. 1, [0042]; “Such solution 100 comprises an expert programmer development system 102 for building trainable general payment fraud models 104 that 
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify Watson to include using heuristic rules technique to determine the customer identification data elements, using artificial intelligence neural net technique to determine the customer identification data elements, as taught by Adjaoute, where this would be performed in order to tightly follow and monitor the behavior of all cardholders and act quickly in real-time when a fraudster is afoot. See Adjaoute [0010].    

	Regarding claim 11. The combination of GUEDJ in view of Watson further in view of Adjaoute disclose the method of claim 10, where the customer identification data elements include one or more of the following: 
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “name, address, city, state, zip code, email, government or state or local ID (identification) number, driver license data elements, passport data elements”. However, Watson teaches name, address, city, state, zip code, email, government or state or local ID (identification) number, driver license data elements, passport data elements (Watson, [0006]; “Each account contains a large amount of data such as financial information, personal customer information, 
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include name, address, city, state, zip code, email, government or state or local ID (identification) number, driver license data elements, passport data elements, as taught by Watson, where this would be performed in order to reduce risks of unwanted or fraudulent transactions. See Watson [0010].


Conclusion
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baghdasaryan (US 20170109509 A1) for teaching secure transactrion service using biometric data and machine learning to performing authentication technique.
Chitalia et al. (US 2017/0278096 A1) for teaching wallet application and authentication of a user to process a transaction.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                  
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687